Per Curiam.
Olin Abe Durham was arrested and charged in the police court of the city of Bozeman, Montana, with operating an automobile without a proper driver’s license and while under the influence of intoxicating liquor, in violation of sections 74 and 84 of the Ordinance No. 738 of the City of Bozeman, Montana. The accused entered a plea of not guilty and demanded a jury trial, which request was denied, and upon a trial before the police magistrate without a jury, he was adjudged guilty and committed to jail, whereupon he applied to this court for a writ of habeas corpus, which writ was issued returnable before the district court of the eighteenth judicial district, and thereafter upon such return day the respondent district court ordered that the accused be tried by a jury in said police court at a time certain, whereupon the relators as chief of police of the city of Bozeman and as police judge of said city, respectively, petitioned this court for a writ of prohibition against the respondent district court and for declaratory relief.
After hearing oral argument of counsel for the relators and considering the briefs submitted on such ex parte application, it is ordered that the petition be disallowed and that the writ and relief sought be denied.